142 S.W.3d 643 (2004)
355 Ark. 617
LAKE VIEW SCHOOL DISTRICT NO. 25 OF PHILLIPS COUNTY, Arkansas, et al.
v.
Governor Mike HUCKABEE, et al.
No. 01-836.
Supreme Court of Arkansas.
January 22, 2004.
Lewellen & Associates, by: Roy C. Lewellen, Marianna, for appellant class.
Wilson Law Firm, P.A., by: E. Dion Wilson, for appellant school district.
Mike Beebe, Att'y Gen., by: Timothy Gauger, Ass't Att'y Gen., Little Rock, for appellees.
Matthews, Campbell, Rhoads, McClure, Thompson & Fryauf, P.A., by: David R. Matthews, for intervenors Rogers and Bentonville Public School Districts.
Friday, Eldredge & Clark, by: Christopher Heller, Little Rock, for intervenor Little Rock School District.
*644 Mitchell, Blackstock, Barnes, Wagoner, Ivers & Sneddon, by: Clayton R. Blackstock and Mark Burnette, Little Rock, for amicus curiae Arkansas Education Association.
Kaplan, Brewer, Maxey & Haralson, P.A., by: Regina Haralson, Little Rock, for amicus curiae Arkansas Public Policy Panel.
PER CURIAM.
Because of noncompliance with the November 21, 2002, opinion of this court, we recall our mandate in this case forthwith. This court will appoint a master, whom we will name, and we will delineate his or her responsibilities by per curiam. Under Amendment 80, § 2(E), this court has the power to issue and determine any and all writs necessary in aid of its jurisdiction and to delegate to its several justices the power to issue such writs. This court will consider and decide what remedy or writ is proper to assure compliance.
Special Justice CAROL DALBY joins.
HANNAH, J., concurs.
IMBER, J., not participating.
JIM HANNAH, Justice, concurring.
Because this court certainly has jurisdiction to recall its mandate, and because it is apparent that a noncompliance hearing is going to be held, I concur. However, I do not see that it matters whether that hearing occurs at the circuit court level where the new action is currently pending or as a result of recalling the mandate. I am concerned about the precedent we may be setting.